DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 09/04/2020. Claims 1-20 are pending of which claims 1, 11 and 16 are amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2, 6-8, 11-15  are rejected under 35 U.S.C. 103 as being unpatentable over Jubran US  2015/0012623 and further in view of Chou US 2019/0213091 and  Café US 2019/0268039.
Regarding claim 1, Jubran teaches a method comprising: receiving, from a primary chassis management controller, data representing an identifier of a support unit for a computer system rack, wherein presence of the support unit is detected by the primary chassis management controller, the primary chassis management controller is one of a plurality of chassis management controllers installed in the rack(chassis manager performs bootstrapping to discover devices such as PDUs connected to it, ¶6,18),
[" A provisioning workflow of standalone bootstrapping includes discovering, validating, and configuring that hardware. In an exemplary embodiment, a built-in computing device (e.g., chassis manager or selected blade) built into a rack, initializes an intra-rack communication network with the hardware inventory of the rack. ". ¶6]
["A bootstrapping framework can refer to a comprehensive workflow to discover, verify, and configure devices, racks, and data centers to enable the bootstrap and deployment of a cloud-computing fabric to manage the hardware inventory including computing units and network devices. Generally, a bootstrapping framework can include discovering serial and network connectivity to serial devices based on a range of ports, discovering a power distribution unit (PDU) to verify serial and network connectivity to the PDU, and discovering blades to check the wiring of the blades, harvest MAC addresses, and check blade stock keeping units (SKUs). ", ¶18]
 and the plurality of chassis management controllers comprises a plurality of secondary chassis management controllers; 
[" The chassis manager may configure the TOR switch through the secondary network. It is contemplated that a single chassis manager or multiple chassis managers may support all hardware inventory within a rack. ", ¶86]
accessing network switch forwarding table data; and based on the network switch forwarding table data, identifying a given secondary chassis management controller of the plurality of secondary chassis management controllers to which the support unit is connected by a network cable(leader election between chassis managers implies communication via the TOR switch to identify each other and perform leader selection, ¶44) .
[" In one embodiment, it is contemplated that a selected blade in the hardware inventory may be configured for performing a provisioning workflow. A selected chassis manager from a plurality of chassis manager in a rack can also be selected for performing a provisioning workflow. The blade or chassis manager may be selected based on a leader election mechanism. A leader election mechanism defines the procedures and routines for identifying a selected blade or chassis manager that utilized to perform the provisioning workflow. A leader selection mechanism may be based on a physical coupling or wiring of the blade or chassis manager to within the rack (e.g., to a TOR switch) such that it distinguishes the blade or chassis manager and makes it readily identifiable as the leader. In another embodiment, a leader election mechanism can be a leader-election protocol (e.g., via broadcasting). By way of example, a leader-election protocol process can designate a blade or chassis manager as a leader for provisioning operations. As such, a plurality of blades or chassis managers within a hardware inventory can be configured to perform a method to detect which blade or chassis manager is a designated provisioning blade or chassis manager used in the provisioning role. In this regard, the blade may perform provisioning functions of the chassis manager or the user device as described herein. ", ¶44]

	Jubran does not teach accessing a network switch to retrieve forwarding table data including network cabling information wherein the network cabling information includes information indicating the plurality of secondary chassis management controllers and a plurality of support units coupled to the primary chassis management controller via ports of the switch (Chou teaches rack switch obtaining and reporting  chassis controllers and their respective power supplies/fan units (i.e. support units) such information also include multiple chassis management controllers(CMCs) working as a  master and second working as a backup,¶s 12, 13 32  and fig.3)
 and based on the network cabling information network cabling, identifying a given secondary chassis management controller of the plurality of secondary chassis management controllers to which the support unit is connected by a network cable(Chou teaches rack switch obtaining and reporting  chassis controllers and their respective power supplies/fan units (i.e. support units) such formation also include multiple chassis management controllers(CMCs) working as a  master and second working as a backup,¶s 12, 13 32  and fig.3)
["One disclosed example is an equipment rack including a management controller and a first and second chassis. The first chassis includes a first power supply unit; a first system bus coupled to the first power supply unit; a first chassis management controller coupled to the first system bus; and a first network device. The first power supply unit sends status data to the first system bus. The second chassis includes a second power supply unit; a second system bus coupled to the second power supply unit; a second chassis management controller coupled to the second system bus; and a second network device. The second power supply unit sends status data to the second system bus. The first chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The first chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The first chassis management controller is in communication with the management switch to relay the status data. The second chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The second chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The management controller is operable to establish communication between the management controller and the second chassis management controller to relay the status data. ", ¶12]
 	["Another disclosed example is a method of ensuring status reporting from an equipment rack. The equipment rack has a management controller. The equipment rack has a first chassis including a first power supply unit; a first system bus; and a first chassis management controller and a first network device. The equipment rack has a second chassis including a second power supply unit; a second system bus; a second chassis management controller; and a second network device. Status data is provided from the first power supply unit to the first system bus. Status data is provided from the second power supply unit to the second system bus. Communication is established between the first chassis management controller and the first system bus to obtain status data from the first power supply unit. Communication is established between the first chassis management controller and the second system bus to obtain status data from the second power supply unit. Status data is relayed via the first chassis management controller to the management switch. Communication is established between the second chassis management controller and the second system bus to obtain status data from the second power supply unit. Communication is established between the second chassis management controller and the first system bus to obtain status data from the first power supply unit. On determining that status data from the first chassis management controller is not relayed, the relay of status data via the second chassis management controller is initiated to the management ", ¶13]
["FIG. 3 shows the power shelf 128 and power shelf 138 where the CMC 220 is designated as a master CMC. Like elements in FIG. 3 are labeled with like element numbers in FIG. 2. In normal operation, both of the CMCs 220 and 270 actively read all sensor information from the respective power supply units on the respective power shelves 128 and 138. One of the CMCs, such as the CMC 220, is designated as the master CMC. In this example, the CMC 270 is a partner CMC and directs collected status information from the SMbus switch 272 to be sent directly to the CMC 220 as shown by a line 300 in FIG. 3. The CMC 220 also directed collected status information from the SMbus switch 222 to be sent to the CMC 270 as shown by a line 302. The CMC 220, designated as the master CMC, reports the status of all of the components on both power shelves 128 and 138 to remote management via the network connection to the management switch 110 (in FIG. 2). The connection may be seen by a line 310 that shows the active transmission of data to the management switch 110. Since both CMCs 220 and 270 can get information through the respective SMBus switches 222 and 272, both CMCs 220 and 270 are synced at all times. The operational or status data transmitted from the CMC 220 to the management switch may be via an inter-integrated circuit protocol (I2C); a universal asynchronous receiver/transmitter (UART); or a network. ", ¶32]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran with the methods of reporting information of devices on the rack to include the chassis controllers and their respective power and fan units as taught by Chou. The reason for this modification would be to provide information regarding the status of devices on a server rack in a data center.

[" According to one or more embodiments herein, a smart PDU 120 may be similarly configured, where the PDU's processing circuitry (ID module) 240 (e.g., a database of the processing circuitry) may be configured with (but not limited to): [0040] Configured name; [0041] Configured management IP address; [0042] Manufacturer; [0043] Device type/model; [0044] Device serial number; [0045] Rack/physical location; [0046] Etc. This PDU information may also be built into a frame, modulated and broadcast across the power-line to the host device in various configurations, as described below. ", ¶39]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran’s bootstrapping method in which a chassis manager verifies its connection with the with a PDU and Chou’s teach of reporting of rack connection information with the additional information of PDU identity and location information as taught by Cafe. The reason for this modification would be to provide for more detail information on the devices installed on a server rack.
Regarding claim 2, Jubran further teaches receiving, from the support unit, a dynamic host control protocol (DHCP) request for an internet protocol (IP) address for the support device, wherein the DHCP request is communicated through a port of a plurality of ports of a network switch corresponding to the given secondary chassis management controller(IP assignments can be static ip assignments or DHCP assignments from the TOR switch)
[“It is further contemplated that a static configuration for IPs associated with the TOR switch, serial-access device, and PDU may be implemented such that static configuration information is received and the devices are accessed accordingly. In this regard, the hardware inventory may be configured based on several different techniques including serial access through an integrated chassis manager or user device, DHCP, or static configuration information.”, ¶52]


["Thus, connectivity of the subject blade is verified when the selected port corresponds with an expected port of the template file. Beyond verifying the selected port for receiving power from the PDU, the step of validation may further involve a TOR switch that can determine which port--within a range of ports allocated to the blades of the unknown hardware inventory--is connected to the subject blade. This determination is made by identifying a subject port of the port range that is receiving the data packets being delivered from the subject blade. ", ¶59]

Regarding claim 7, Jubran teaches wherein accessing the network switch forwarding table data comprises: requesting forwarding table data stored in a plurality of network switches located in the plurality of chassis management controllers(claim 5, ¶51 recites exchange of configuration between chassis manager and TOR switch to establish routing table).
[“The media of claim 1, wherein initiating communication further comprises, sending from the chassis manager signals to a top-of-rack (TOR) switch to discover the hardware inventory; answering DHCP requests from the hardware inventory and assigning IP addresses based on: collecting media access control (MAC) addresses for the hardware inventory; adding the MAC addresses to the DHCP server as an eligible candidate for configuring IP addresses; adding the IP addresses and subnet masks to the DHCP server to be utilized to answer DHCP requests; and answering DHCP requests from the hardware inventory with dynamically assigned IP addresses; and establishing network connectivity between the hardware inventory and the chassis manager.”, claim5]
["At block 220, DHCP requests from the hardware inventory are answered. DHCP requests may specifically be answered for serial devices in the rack. A user device can collect the MAC addresses of serial devices (e.g., a DIGI gateway device) from the TOR MAC table. A MAC address may be added to the provisioning service (e.g., Windows Deployment Services--WDS) as an eligible candidate for configuring an IP address. Specifically, the DHCP requests from the serial devices may be answered with dynamically assigned IP addresses to establish connectivity with a user device. The IP address and subnet masks to be used to answer the DHCP from the hardware inventory can be added to the provisioning service. As discussed further herein, the chassis manager and the user device in different standalone provisioning ecosystems of the hardware inventory may perform operations particularly prescribed for their architectures to support embodiments of the present invention. ", ¶51]

 (reporting of rack info such as PDU/fan units connected to respective rack/chassis controllers, exchange of such  mappings provide information on which PDU are connected to which controllers,  ¶s 12, 13)
["One disclosed example is an equipment rack including a management controller and a first and second chassis. The first chassis includes a first power supply unit; a first system bus coupled to the first power supply unit; a first chassis management controller coupled to the first system bus; and a first network device. The first power supply unit sends status data to the first system bus. The second chassis includes a second power supply unit; a second system bus coupled to the second power supply unit; a second chassis management controller coupled to the second system bus; and a second network device. The second power supply unit sends status data to the second system bus. The first chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The first chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The first chassis management controller is in communication with the management switch to relay the status data. The second chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The second chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The management controller is operable to establish communication between the management controller and the second chassis management controller to relay the status data. ", ¶12]
["Another disclosed example is a method of ensuring status reporting from an equipment rack. The equipment rack has a management controller. The equipment rack has a first chassis including a first power supply unit; a first system bus; and a first chassis management controller and a first network device. The equipment rack has a second chassis including a second power supply unit; a second system bus; a second chassis management controller; and a second network device. Status data is provided from the first power supply unit to the first system bus. Status data is provided from the second power supply unit to the second system bus. Communication is established between the first chassis management controller and the first system bus to obtain status data from the first power supply unit. Communication is established between the first chassis management controller and the second system bus to obtain status data from the second power supply unit. Status data is relayed via the first chassis management controller to the management switch. Communication is established between the second chassis management controller and the second system bus to obtain status data from the second power supply unit. Communication is established between the second chassis management controller and the first system bus to obtain status data from the first power supply unit. On determining that status data from the first chassis management controller is not relayed, the relay of status data via the second chassis management controller is initiated to the management ", ¶13]

Regarding claim 11, Jubran teaches a non-transitory machine readable storage medium that stores instructions that, when executed by a machine, cause the machine to: communicate with a primary chassis management controller(one chassis manager is selected as leader. i.e primary, ¶44) installed in a computer system rack to receive data representing information about a rack support unit(chassis manager performs bootstrapping to discover devices such as PDUs connected to it, ¶6,18), 
[" A provisioning workflow of standalone bootstrapping includes discovering, validating, and configuring that hardware. In an exemplary embodiment, a built-in computing device (e.g., chassis manager or selected blade) built into a rack, initializes an intra-rack communication network with the hardware inventory of the rack. ". ¶6]
["A bootstrapping framework can refer to a comprehensive workflow to discover, verify, and configure devices, racks, and data centers to enable the bootstrap and deployment of a cloud-computing fabric to manage the hardware inventory including computing units and network devices. Generally, a bootstrapping framework can include discovering serial and network connectivity to serial devices based on a range of ports, discovering a power distribution unit (PDU) to verify serial and network connectivity to the PDU, and discovering blades to check the wiring of the blades, harvest MAC addresses, and check blade stock keeping units (SKUs). ", ¶18]

 [" In one embodiment, it is contemplated that a selected blade in the hardware inventory may be configured for performing a provisioning workflow. A selected chassis manager from a plurality of chassis manager in a rack can also be selected for performing a provisioning workflow. The blade or chassis manager may be selected based on a leader election mechanism. A leader election mechanism defines the procedures and routines for identifying a selected blade or chassis manager that utilized to perform the provisioning workflow. A leader selection mechanism may be based on a physical coupling or wiring of the blade or chassis manager to within the rack (e.g., to a TOR switch) such that it distinguishes the blade or chassis manager and makes it readily identifiable as the leader. In another embodiment, a leader election mechanism can be a leader-election protocol (e.g., via broadcasting). By way of example, a leader-election protocol process can designate a blade or chassis manager as a leader for provisioning operations. As such, a plurality of blades or chassis managers within a hardware inventory can be configured to perform a method to detect which blade or chassis manager is a designated provisioning blade or chassis manager used in the provisioning role. In this regard, the blade may perform provisioning functions of the chassis manager or the user device as described herein. ", ¶44]


 (chassis manager performs bootstrapping to discover devices such as PDUs connected to it, ¶6,18), 
[" A provisioning workflow of standalone bootstrapping includes discovering, validating, and configuring that hardware. In an exemplary embodiment, a built-in computing device (e.g., chassis manager or selected blade) built into a rack, initializes an intra-rack communication network with the hardware inventory of the rack. ". ¶6]
["A bootstrapping framework can refer to a comprehensive workflow to discover, verify, and configure devices, racks, and data centers to enable the bootstrap and deployment of a cloud-computing fabric to manage the hardware inventory including computing units and network devices. Generally, a bootstrapping framework can include discovering serial and network connectivity to serial devices based on a range of ports, discovering a power distribution unit (PDU) to verify serial and network connectivity to the PDU, and discovering blades to check the wiring of the blades, harvest MAC addresses, and check blade stock keeping units (SKUs). ", ¶18]
 
Jubran teaches determine a network connection for the rack support unit based using  forwarding table data;  and identify an issue associated with the rack based on the indicated location of the rack support unit and the determined network connection(notification of an unreachable device which may indicate a mis-wiring or physical disconnection, ¶57).
[" For example, the chassis manager or user device can raise an alert that indicates the hardware inventory is unreachable. Upon recognizing the hardware inventory as unreachable, the chassis manager or user device may initiate an auto-healing procedure. In embodiments, the auto-healing procedure includes at least the steps of validation and a reporting mechanism, described herein, triggered for the unreachable hardware inventory. ", ¶57]

Jubran does not teach accessing a network switch to retrieve forwarding table data including network cabling information wherein the network cabling information includes information indicating the plurality of secondary chassis management controllers and a plurality of support units coupled to the primary chassis management controller via ports of the switch and based on the network cabling information network cabling, identifying a given secondary chassis management controller of the plurality of secondary chassis management controllers to which the support unit is connected by a network cable. Chou in the analogous networking arts (Chou teaches rack switch obtaining and reporting  chassis controllers and their respective power supplies/fan units (i.e. support units) such formation also include multiple chassis management controllers(CMCs) working as a  master and second working as a backup,¶s 12, 13 32  and fig.3)
 and based on the network cabling information network cabling, identifying a given secondary chassis management controller of the plurality of secondary chassis management controllers to which the support unit is connected by a network cable(Chou teaches rack switch obtaining and reporting  chassis controllers and their respective power supplies/fan units (i.e. support units) such formation also include multiple chassis management controllers(CMCs) working as a  master and second working as a backup,¶s 12, 13 32  and fig.3)
["One disclosed example is an equipment rack including a management controller and a first and second chassis. The first chassis includes a first power supply unit; a first system bus coupled to the first power supply unit; a first chassis management controller coupled to the first system bus; and a first network device. The first power supply unit sends status data to the first system bus. The second chassis includes a second power supply unit; a second system bus coupled to the second power supply unit; a second chassis management controller coupled to the second system bus; and a second network device. The second power supply unit sends status data to the second system bus. The first chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The first chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The first chassis management controller is in communication with the management switch to relay the status data. The second chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The second chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The management controller is operable to establish communication between the management controller and the second chassis management controller to relay the status data. ", ¶12]
 	["Another disclosed example is a method of ensuring status reporting from an equipment rack. The equipment rack has a management controller. The equipment rack has a first chassis including a first power supply unit; a first system bus; and a first chassis management controller and a first network device. The equipment rack has a second chassis including a second power supply unit; a second system bus; a second chassis management controller; and a second network device. Status data is provided from the first power supply unit to the first system bus. Status data is provided from the second power supply unit to the second system bus. Communication is established between the first chassis management controller and the first system bus to obtain status data from the first power supply unit. Communication is established between the first chassis management controller and the second system bus to obtain status data from the second power supply unit. Status data is relayed via the first chassis management controller to the management switch. Communication is established between the second chassis management controller and the second system bus to obtain status data from the second power supply unit. Communication is established between the second chassis management controller and the first system bus to obtain status data from the first power supply unit. On determining that status data from the first chassis management controller is not relayed, the relay of status data via the second chassis management controller is initiated to the management ", ¶13]
["FIG. 3 shows the power shelf 128 and power shelf 138 where the CMC 220 is designated as a master CMC. Like elements in FIG. 3 are labeled with like element numbers in FIG. 2. In normal operation, both of the CMCs 220 and 270 actively read all sensor information from the respective power supply units on the respective power shelves 128 and 138. One of the CMCs, such as the CMC 220, is designated as the master CMC. In this example, the CMC 270 is a partner CMC and directs collected status information from the SMbus switch 272 to be sent directly to the CMC 220 as shown by a line 300 in FIG. 3. The CMC 220 also directed collected status information from the SMbus switch 222 to be sent to the CMC 270 as shown by a line 302. The CMC 220, designated as the master CMC, reports the status of all of the components on both power shelves 128 and 138 to remote management via the network connection to the management switch 110 (in FIG. 2). The connection may be seen by a line 310 that shows the active transmission of data to the management switch 110. Since both CMCs 220 and 270 can get information through the respective SMBus switches 222 and 272, both CMCs 220 and 270 are synced at all times. The operational or status data transmitted from the CMC 220 to the management switch may be via an inter-integrated circuit protocol (I2C); a universal asynchronous receiver/transmitter (UART); or a network. ", ¶32]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran with the methods of reporting information of devices on the rack to include the chassis controllers and their respective power and fan units as taught by Chou. The reason for this modification would be to provide information regarding the status of devices on a server rack in a data center.
Jubran/Chou teaches rack reporting and displaying rack connection information but does not teach such information includes and identifier for the support unit. Café teaches a system for data center management. Café teaches a PDU that supplies information on the PDU to a host, 
[" According to one or more embodiments herein, a smart PDU 120 may be similarly configured, where the PDU's processing circuitry (ID module) 240 (e.g., a database of the processing circuitry) may be configured with (but not limited to): [0040] Configured name; [0041] Configured management IP address; [0042] Manufacturer; [0043] Device type/model; [0044] Device serial number; [0045] Rack/physical location; [0046] Etc. This PDU information may also be built into a frame, modulated and broadcast across the power-line to the host device in various configurations, as described below. ", ¶39]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran’s bootstrapping method in which a chassis manager verifies its connection with the with a PDU and Chou’s teach of reporting of rack connection information with the additional information of PDU identity and location information as taught by Cafe. The reason for this modification would be to provide for more detail information on the devices installed on a  server rack.

Regarding claim 12, Jubran further teaches wherein the instructions further cause the machine to identify a cabling or configuration problem with the rack based on the comparison(notification of an unreachable device which may indicate a mis-wiring or physical disconnection, ¶57).
[" For example, the chassis manager or user device can raise an alert that indicates the hardware inventory is unreachable. Upon recognizing the hardware inventory as unreachable, the chassis manager or user device may initiate an auto-healing procedure. In embodiments, the auto-healing procedure includes at least the steps of validation and a reporting mechanism, described herein, triggered for the unreachable hardware inventory. ", ¶57]

Regarding claim 13, Jubran teaches wherein the instructions further cause the machine to communicate with a plurality of network switches of the plurality of chassis management controllers to receive the forwarding table data.
[“At block 220, DHCP requests from the hardware inventory are answered. DHCP requests may specifically be answered for serial devices in the rack. A user device can collect the MAC addresses of serial devices (e.g., a DIGI gateway device) from the TOR MAC table. A MAC address may be added to the provisioning service (e.g., Windows Deployment Services--WDS) as an eligible candidate for configuring an IP address. Specifically, the DHCP requests from the serial devices may be answered with dynamically assigned IP addresses to establish connectivity with a user device. The IP address and subnet masks to be used to answer the DHCP from the hardware inventory can be added to the provisioning service. As discussed further herein, the chassis manager and the user device in different standalone provisioning ecosystems of the hardware inventory may perform operations particularly prescribed for their architectures to support embodiments of the present invention.", ¶51]

Regarding claim 14, Jubran teaches, wherein the instructions further cause the machine to communicate with a top of the rack (ToR) network switch associated with the rack to receive the forwarding table data(claim 5, ¶51 recites exchange of configuration between chassis manager and TOR switch to establish routing table.
[“The media of claim 1, wherein initiating communication further comprises, sending from the chassis manager signals to a top-of-rack (TOR) switch to discover the hardware inventory; answering DHCP requests from the hardware inventory and assigning IP addresses based on: collecting media access control (MAC) addresses for the hardware inventory; adding the MAC addresses to the DHCP server as an eligible candidate for configuring IP addresses; adding the IP addresses and subnet masks to the DHCP server to be utilized to answer DHCP requests; and answering DHCP requests from the hardware inventory with dynamically assigned IP addresses; and establishing network connectivity between the hardware inventory and the chassis manager.”, claim5]

["At block 220, DHCP requests from the hardware inventory are answered. DHCP requests may specifically be answered for serial devices in the rack. A user device can collect the MAC addresses of serial devices (e.g., a DIGI gateway device) from the TOR MAC table. A MAC address may be added to the provisioning service (e.g., Windows Deployment Services--WDS) as an eligible candidate for configuring an IP address. Specifically, the DHCP requests from the serial devices may be answered with dynamically assigned IP addresses to establish connectivity with a user device. The IP address and subnet masks to be used to answer the DHCP from the hardware inventory can be added to the provisioning service. As discussed further herein, the chassis manager and the user device in different standalone provisioning ecosystems of the hardware inventory may perform operations particularly prescribed for their architectures to support embodiments of the present invention. ", ¶51]

Regarding claim 15, Jubran teaches wherein the plurality of chassis management controllers comprises a plurality of secondary chassis management controllers, and the forwarding table data with a port of a given secondary chassis management controller of the plurality of secondary chassis management controllers(leader election between chassis managers implies communication via the TOR switch to identify each other and perform leader selection, ¶44) .
[" In one embodiment, it is contemplated that a selected blade in the hardware inventory may be configured for performing a provisioning workflow. A selected chassis manager from a plurality of chassis manager in a rack can also be selected for performing a provisioning workflow. The blade or chassis manager may be selected based on a leader election mechanism. A leader election mechanism defines the procedures and routines for identifying a selected blade or chassis manager that utilized to perform the provisioning workflow. A leader selection mechanism may be based on a physical coupling or wiring of the blade or chassis manager to within the rack (e.g., to a TOR switch) such that it distinguishes the blade or chassis manager and makes it readily identifiable as the leader. In another embodiment, a leader election mechanism can be a leader-election protocol (e.g., via broadcasting). By way of example, a leader-election protocol process can designate a blade or chassis manager as a leader for provisioning operations. As such, a plurality of blades or chassis managers within a hardware inventory can be configured to perform a method to detect which blade or chassis manager is a designated provisioning blade or chassis manager used in the provisioning role. In this regard, the blade may perform provisioning functions of the chassis manager or the user device as described herein. ", ¶44]

Jubran does not teach the identifier for the rack support unit and thus does not teach associating the identifier for the rack support unit with a port
Café teaches a system for data center management. Café teaches a PDU that supplies  information on the PDU to a host, such information including configured name, serial number and rack/physical location of the  PDU.
[" According to one or more embodiments herein, a smart PDU 120 may be similarly configured, where the PDU's processing circuitry (ID module) 240 (e.g., a database of the processing circuitry) may be configured with (but not limited to): [0040] Configured name; [0041] Configured management IP address; [0042] Manufacturer; [0043] Device type/model; [0044] Device serial number; [0045] Rack/physical location; [0046] Etc. This PDU information may also be built into a frame, modulated and broadcast across the power-line to the host device in various configurations, as described below. ", ¶39]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubrans bootstrapping method in which a chassis manager verifies its connection with the with a PDU with exchange of PDU identity and location information as taught by Cafe. The reason for this modification would be to provide for validation of operational configurations as parameters of hardware devices in a chassis /rack(¶21, Jubran).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jubran/Chou/Case as applied to claim 1 above, and further in view of Kicuchi US 2018/0113494.
Regarding claim 10, Jubran/Chou/Case teaches PDU but does not teach wherein the support unit comprises a power distribution unit for the rack or a cooling distribution unit for the rack, and wherein the cooling distribution unit comprises a water-to-water heat exchanger or an air-to-water heat exchanger unit. Kicuchi teaches a rack/chassis based storage system. Kicuchi teaches wherein the support unit comprises a power distribution unit for the rack or a cooling distribution unit for the rack, and wherein the cooling distribution unit comprises a water-to-water heat exchanger or an air-to-water heat exchanger unit.
   ["The fans 50 can generate the flow of air through the spaces 91 of the primary layered structure 10 or the spaces 92 of the secondary layered structure 20, as indicated by arrows R4' in FIG. 7. As a result, the air flowing to the downstream side (i.e., the Y1 side) through the heat exchanger 1 can be generated. As illustrated in FIG. 7, the air flowing through the heat exchanger 1 to the downstream side (i.e., the Y1 side) flows along the substrate 600 and can cool the heat emitting elements on the substrate 600. That is, it is possible to realize air cooling of heat emitting elements which are not water-cooled on the substrate 600. For example, in the example illustrated in FIG. 7, the air flowing to the downstream side through the heat exchanger 1 can cool the memory 620 and the power supply 630 when flowing over the substrate 600. Further, the air flowing to the downstream side through the heat exchanger 1 can cool the CPUs 610,612. Thus, both air and water cooling for the CPUs 610,612, which are examples of heat emitting elements with a relatively large heating amount, can be realized. Hereinafter, the function of generating the air flow through the spaces 91 of the primary layered structure 10 or the spaces 92 of the secondary layered structure 20 to cool the heat emitting element is referred to as "air cooling function by air flow through the heat exchanger 1".", ¶56]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran’s PDU with water or air based heat exchangers. The reason for this modification would be to provide cooling needed for computing components in the rack/shelf.
	
Claims 3-5, 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jubran/Chou/Case and further in view of Café US 2019/0268039 and Zheng 2018/0145931.
(frame number) for the associated chassis management controller.
["Optionally, the fourth message is a third DHCP message, and obtaining, by the access controller, a third message according to the first identifier includes deleting, by the access controller, the line identifier included in the third DHCP message to obtain a fourth DHCP message, where the fourth DHCP message includes the IP address information, and obtaining, by the access controller, the third message according to the first identifier and the fourth DHCP message, where the third message further includes the fourth DHCP message. ", ¶18]
   ["Optionally, the first identifier includes a physical port number, and the line identifier includes at least one of a rack number, a frame number, a slot number, or a physical port number of the access node. The physical port number may be used to identify a physical port that is on the access node and that is used for communication with the user. ", ¶20]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran‘s chassis manager with reporting of rack and chassis identifying information in a DHCP. The reason for this modification would be to create a map of connections to the TOR switch for informational and management  of the computing elements of the chassis.
	
(rack number).
   ["Optionally, the first identifier includes a physical port number, and the line identifier includes at least one of a rack number, a frame number, a slot number, or a physical port number of the access node. The physical port number may be used to identify a physical port that is on the access node and that is used for communication with the user. ", ¶20]

Regarding claim 5, the combinations of Jubran and Zheng has been discussed above with respect to use of DHCP to register chassis manager such configuration procedures would be applied to other chassis managers or hardware added to a chassis/rack. Thus Jubran/Zheng teaches associating the support unit with the chassis location identifier associated with the given secondary chassis management controller.
["Optionally, the fourth message is a third DHCP message, and obtaining, by the access controller, a third message according to the first identifier includes deleting, by the access controller, the line identifier included in the third DHCP message to obtain a fourth DHCP message, where the fourth DHCP message includes the IP address information, and obtaining, by the access controller, the third message according to the first identifier and the fourth DHCP message, where the third message further includes the fourth DHCP message. ", ¶18]
   ["Optionally, the first identifier includes a physical port number, and the line identifier includes at least one of a rack number, a frame number, a slot number, or a physical port number of the access node. The physical port number may be used to identify a physical port that is on the access node and that is used for communication with the user. ", ¶20]

Regarding claims 9, Jubran teaches wherein the support unit is connected to a serial communication port of a given chassis management controller of the plurality of chassis management controllers, 
["Once access is gained, an identification of the serial gateway device 320 ports that are linked to serial-access devices (e.g., serial-access device 312) of the hardware inventory 310 is made. Signals are then sent through serial-based connections from the identified ports to discover the serial-access device 312. The information extracted from the discovered serial-access device 312 is cross-referenced against the template file. ", ¶76]
["Further, as depicted at block 740, the method includes instructing the TOR switch and the serial-access device to listen for signals to discover a set of computing units that are interconnected between the TOR switch and the serial-access device. As depicted in block 750, the method includes configuring the serial-access device to direct the set of computing units to recursively send traffic to the TOR switch. The method further includes, as shown at block 760, accessing a template file that describes topology of the hardware inventory. As depicted at block 770, the method also includes validating operational configurations of the hardware inventory based on comparing expected operational configuration parameters with actual operational configuration parameters, at least a portion of the operational configuration parameters compared based on the template file and the information carried within the data packets received from the set of computing units ".", ¶101]

the method further comprising: receiving, from the given chassis management controller, data representing an identity of the serial communication port; 
["Once access is gained, an identification of the serial gateway device 320 ports that are linked to serial-access devices (e.g., serial-access device 312) of the hardware inventory 310 is made. Signals are then sent through serial-based connections from the identified ports to discover the serial-access device 312. The information extracted from the discovered serial-access device 312 is cross-referenced against the template file. ", ¶76]

 and identifying at least one of a network cabling connection problem or a configuration problem based on a result of the comparison.
["Once access is gained, an identification of the serial gateway device 320 ports that are linked to serial-access devices (e.g., serial-access device 312) of the hardware inventory 310 is made. Signals are then sent through serial-based connections from the identified ports to discover the serial-access device 312. The information extracted from the discovered serial-access device 312 is cross-referenced against the template file. ", ¶76]


Jubran teaches verification of connections but does not teach a chassis identifier and thus does not teach wherein the serial communication port is associated with a chassis identifier and 
comparing the chassis identifier to a chassis identifier associated with the given secondary chassis management controller.  Zheng teaches a method of access node(access controller) configuration. Zheng teaches chassis identifiers(frame numbers) are communicated to report chassis and shelf information as part of configuration,
["Optionally, the fourth message is a third DHCP message, and obtaining, by the access controller, a third message according to the first identifier includes deleting, by the access controller, the line identifier included in the third DHCP message to obtain a fourth DHCP message, where the fourth DHCP message includes the IP address information, and obtaining, by the access controller, the third message according to the first identifier and the fourth DHCP message, where the third message further includes the fourth DHCP message. ", ¶18]
   ["Optionally, the first identifier includes a physical port number, and the line identifier includes at least one of a rack number, a frame number, a slot number, or a physical port number of the access node. The physical port number may be used to identify a physical port that is on the access node and that is used for communication with the user. ", ¶20]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran‘s verification of port connections information of devices that are connected to a TOR switch with verification of chassis identifiers. The reason for this determine a mismatch in configuration or failure of devices on the chassis/rack. 
Regarding claim 16 Jubran teaches at least one processor and a memory to store instructions that, when executed by said at least one processor, cause said at least one processor to: access dynamic host control protocol (DHCP) requests provided by corresponding chassis management controllers of a plurality of chassis management controllers(IP assignments can be static ip assignments or DHCP assignments from the TOR switch)
[“It is further contemplated that a static configuration for IPs associated with the TOR switch, serial-access device, and PDU may be implemented such that static configuration information is received and the devices are accessed accordingly. In this regard, the hardware inventory may be configured based on several different techniques including serial access through an integrated chassis manager or user device, DHCP, or static configuration information.”, ¶52]

 wherein the subset of chassis management controllers comprises a primary chassis management controller providing a DHCP request of the DHCP requests(IP assignments can be static ip assignments or DHCP assignments from the TOR switch)
[“It is further contemplated that a static configuration for IPs associated with the TOR switch, serial-access device, and PDU may be implemented such that static configuration information is received and the devices are accessed accordingly. In this regard, the hardware inventory may be configured based on several different techniques including serial access through an integrated chassis manager or user device, DHCP, or static configuration information.”, ¶52]


[" The chassis manager may configure the TOR switch through the secondary network. It is contemplated that a single chassis manager or multiple chassis managers may support all hardware inventory within a rack. ", ¶86]


Jubran does not teach accessing a network switch to retrieve forwarding table data including network cabling information wherein the network cabling information includes information indicating the plurality of secondary chassis management controllers and a plurality of support units coupled to the primary chassis management controller via ports of the switch and based on the network cabling information network cabling, identifying a given secondary chassis management controller of the plurality of secondary chassis management controllers to which the support unit is connected by a network cable. Chou in the analogous networking arts teaches a system for reporting rack configurations. Chou teaches accessing a network switch to retrieve forwarding table data including network cabling information wherein the network cabling information includes information indicating the plurality of secondary chassis management controllers and a plurality of support units coupled to the primary chassis management controller via ports of the switch(Chou teaches rack switch obtaining and reporting  chassis controllers and their respective power supplies/fan units (i.e. support units) such formation also include multiple chassis management controllers(CMCs) working as a  master and second working as a backup,¶s 12, 13 32  and fig.3)
 and based on the network cabling information network cabling, identifying a given secondary chassis management controller of the plurality of secondary chassis management controllers to which the support unit is connected by a network cable(Chou teaches rack switch obtaining and reporting  chassis controllers and their respective power supplies/fan units (i.e. support units) such formation also include multiple chassis management controllers(CMCs) working as a  master and second working as a backup,¶s 12, 13 32  and fig.3)
["One disclosed example is an equipment rack including a management controller and a first and second chassis. The first chassis includes a first power supply unit; a first system bus coupled to the first power supply unit; a first chassis management controller coupled to the first system bus; and a first network device. The first power supply unit sends status data to the first system bus. The second chassis includes a second power supply unit; a second system bus coupled to the second power supply unit; a second chassis management controller coupled to the second system bus; and a second network device. The second power supply unit sends status data to the second system bus. The first chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The first chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The first chassis management controller is in communication with the management switch to relay the status data. The second chassis management controller is in communication with the first system bus to obtain status data from the first power supply unit. The second chassis management controller is in communication with the second system bus to obtain status data from the second power supply unit. The management controller is operable to establish communication between the management controller and the second chassis management controller to relay the status data. ", ¶12]
 	["Another disclosed example is a method of ensuring status reporting from an equipment rack. The equipment rack has a management controller. The equipment rack has a first chassis including a first power supply unit; a first system bus; and a first chassis management controller and a first network device. The equipment rack has a second chassis including a second power supply unit; a second system bus; a second chassis management controller; and a second network device. Status data is provided from the first power supply unit to the first system bus. Status data is provided from the second power supply unit to the second system bus. Communication is established between the first chassis management controller and the first system bus to obtain status data from the first power supply unit. Communication is established between the first chassis management controller and the second system bus to obtain status data from the second power supply unit. Status data is relayed via the first chassis management controller to the management switch. Communication is established between the second chassis management controller and the second system bus to obtain status data from the second power supply unit. Communication is established between the second chassis management controller and the first system bus to obtain status data from the first power supply unit. On determining that status data from the first chassis management controller is not relayed, the relay of status data via the second chassis management controller is initiated to the management ", ¶13]
["FIG. 3 shows the power shelf 128 and power shelf 138 where the CMC 220 is designated as a master CMC. Like elements in FIG. 3 are labeled with like element numbers in FIG. 2. In normal operation, both of the CMCs 220 and 270 actively read all sensor information from the respective power supply units on the respective power shelves 128 and 138. One of the CMCs, such as the CMC 220, is designated as the master CMC. In this example, the CMC 270 is a partner CMC and directs collected status information from the SMbus switch 272 to be sent directly to the CMC 220 as shown by a line 300 in FIG. 3. The CMC 220 also directed collected status information from the SMbus switch 222 to be sent to the CMC 270 as shown by a line 302. The CMC 220, designated as the master CMC, reports the status of all of the components on both power shelves 128 and 138 to remote management via the network connection to the management switch 110 (in FIG. 2). The connection may be seen by a line 310 that shows the active transmission of data to the management switch 110. Since both CMCs 220 and 270 can get information through the respective SMBus switches 222 and 272, both CMCs 220 and 270 are synced at all times. The operational or status data transmitted from the CMC 220 to the management switch may be via an inter-integrated circuit protocol (I2C); a universal asynchronous receiver/transmitter (UART); or a network. ", ¶32]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran with the methods of reporting information of devices on the rack to include the chassis controllers and their respective power and fan units as taught by Chou. The reason for this modification would be to provide information regarding the status of devices on a server rack in a data center.
Jubran/Chou teaches rack reporting and displaying rack connection information but does not teach such information includes  and identifier for the support unit. Café teaches a system for data center management. Café teaches a PDU that supplies information on the PDU to a host, such information including configured name, serial number and rack/physical location of the PDU.
[" According to one or more embodiments herein, a smart PDU 120 may be similarly configured, where the PDU's processing circuitry (ID module) 240 (e.g., a database of the processing circuitry) may be configured with (but not limited to): [0040] Configured name; [0041] Configured management IP address; [0042] Manufacturer; [0043] Device type/model; [0044] Device serial number; [0045] Rack/physical location; [0046] Etc. This PDU information may also be built into a frame, modulated and broadcast across the power-line to the host device in various configurations, as described below. ", ¶39]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran’s bootstrapping method in which a chassis manager verifies its connection with the with a PDU and Chou’s teach of reporting of rack connection information with the additional information of PDU identity and location information as taught by Cafe. The reason for this modification would be to provide for more detail information on the devices installed on a  server rack.
(rack number) and locations(frame number) within the rack based on the DHCP requests provided by the chassis management controllers of the subset of chassis management controllers.
["Optionally, the fourth message is a third DHCP message, and obtaining, by the access controller, a third message according to the first identifier includes deleting, by the access controller, the line identifier included in the third DHCP message to obtain a fourth DHCP message, where the fourth DHCP message includes the IP address information, and obtaining, by the access controller, the third message according to the first identifier and the fourth DHCP message, where the third message further includes the fourth DHCP message. ", ¶18]
   ["Optionally, the first identifier includes a physical port number, and the line identifier includes at least one of a rack number, a frame number, a slot number, or a physical port number of the access node. The physical port number may be used to identify a physical port that is on the access node and that is used for communication with the user. ", ¶20]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran‘s/Chou/Case with reporting of rack and chassis identifying information in a DHCP. The reason for this modification would be to provide information regarding the status of devices on a server rack in a data center.
Regarding claim 17, Zheng teaches wherein the DHCP requests comprise data representing rack identifiers(rack number) and chassis location(frame number) identifiers for the plurality of chassis management controllers.
   ["Optionally, the first identifier includes a physical port number, and the line identifier includes at least one of a rack number, a frame number, a slot number, or a physical port number of the access node. The physical port number may be used to identify a physical port that is on the access node and that is used for communication with the user. ", ¶20]

(claim 5, ¶51 recites exchange of configuration between chassis manager and TOR switch to establish routing table.
[“The media of claim 1, wherein initiating communication further comprises, sending from the chassis manager signals to a top-of-rack (TOR) switch to discover the hardware inventory; answering DHCP requests from the hardware inventory and assigning IP addresses based on: collecting media access control (MAC) addresses for the hardware inventory; adding the MAC addresses to the DHCP server as an eligible candidate for configuring IP addresses; adding the IP addresses and subnet masks to the DHCP server to be utilized to answer DHCP requests; and answering DHCP requests from the hardware inventory with dynamically assigned IP addresses; and establishing network connectivity between the hardware inventory and the chassis manager.”, claim5]

["At block 220, DHCP requests from the hardware inventory are answered. DHCP requests may specifically be answered for serial devices in the rack. A user device can collect the MAC addresses of serial devices (e.g., a DIGI gateway device) from the TOR MAC table. A MAC address may be added to the provisioning service (e.g., Windows Deployment Services--WDS) as an eligible candidate for configuring an IP address. Specifically, the DHCP requests from the serial devices may be answered with dynamically assigned IP addresses to establish connectivity with a user device. The IP address and subnet masks to be used to answer the DHCP from the hardware inventory can be added to the provisioning service. As discussed further herein, the chassis manager and the user device in different standalone provisioning ecosystems of the hardware inventory may perform operations particularly prescribed for their architectures to support embodiments of the present invention. ", ¶51]


Regarding claim 20, the combination of Jubran/Chou/Cafe teaches wherein: the primary chassis management controller discovers the support unit(Jubran, chassis manager performs bootstrapping to discover devices such as PDUs connected to it, ¶6,18),
[" A provisioning workflow of standalone bootstrapping includes discovering, validating, and configuring that hardware. In an exemplary embodiment, a built-in computing device (e.g., chassis manager or selected blade) built into a rack, initializes an intra-rack communication network with the hardware inventory of the rack. ". ¶6]
["A bootstrapping framework can refer to a comprehensive workflow to discover, verify, and configure devices, racks, and data centers to enable the bootstrap and deployment of a cloud-computing fabric to manage the hardware inventory including computing units and network devices. Generally, a bootstrapping framework can include discovering serial and network connectivity to serial devices based on a range of ports, discovering a power distribution unit (PDU) to verify serial and network connectivity to the PDU, and discovering blades to check the wiring of the blades, harvest MAC addresses, and check blade stock keeping units (SKUs). ", ¶18]

 	the DHCP request provided by the primary chassis management controller(Jubran  ¶52)represents a location of the support unit(Cafe ¶39)
[" According to one or more embodiments herein, a smart PDU 120 may be similarly configured, where the PDU's processing circuitry (ID module) 240 (e.g., a database of the processing circuitry) may be configured with (but not limited to): [0040] Configured name; [0041] Configured management IP address; [0042] Manufacturer; [0043] Device type/model; [0044] Device serial number; [0045] Rack/physical location; [0046] Etc. This PDU information may also be built into a frame, modulated and broadcast across the power-line to the host device in various configurations, as described below. ", ¶39]

 [“It is further contemplated that a static configuration for IPs associated with the TOR switch, serial-access device, and PDU may be implemented such that static configuration information is received and the devices are accessed accordingly. In this regard, the hardware inventory may be configured based on several different techniques including serial access through an integrated chassis manager or user device, DHCP, or static configuration information.”, ¶52]

 and the instructions, when executed by said at least one processor, further cause said at least one processor to identify an issue associated with the rack based on the association of the given secondary chassis management controller with the support unit and the location(Jubran notification of an unreachable device which may indicate a mis-wiring or physical disconnection, ¶57).
[" For example, the chassis manager or user device can raise an alert that indicates the hardware inventory is unreachable. Upon recognizing the hardware inventory as unreachable, the chassis manager or user device may initiate an auto-healing procedure. In embodiments, the auto-healing procedure includes at least the steps of validation and a reporting mechanism, described herein, triggered for the unreachable hardware inventory. ", ¶57]


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jubran/Chou/Case/Zheng as applied to claim 16 above, and further in view of Wang US 2013/0138979

Regarding claim 19, Jubran/Chou/Case/Zheng does not teach wherein the forwarding table comprises a mapping between the identifier for the support unit and a one or more ports of the network switch associated with the identifier. Wang in the analogous networking arts teaches a system for obtaining rack topology information Wang teaches wherein the forwarding table comprises a mapping between the identifier for the support unit and a one or more ports of the network switch associated with the identifier(JWangteaches creating topology information for devices and the interconnections of rack interfaces and devices identified by at least port number and mac/ip address  and such devices including power supply units, ¶s36, 37), .
["Based on the "Rack Device Table" shown in Table 1 and referring to the "Port Device Position Table" shown in Table 2 and Table 3, it is known that a number 7 fan unit 240 is connected to a number 10 network port of the switch 280, and the number 1 server 220 is connected to a number 1 network port of the switch 210. By accessing the switch 280 through the CLI, a MAC address of a device connected to a number 10 network port the switch 280 may be obtained. By accessing the switch 210, a MAC address of a device connected to the number 1 network port of the switch 210 may be obtained. Therefore, the IMM 250 may obtain static connections and positions of the servers 220, the power supply unit 230 or the fan units 240 in the whole rack device 200 with reference to the "Rack Device Table" shown in Table 1 and the "Port Device Position Table" shown in Table 2 and Table 3. ", ¶36]

   ["During the operation of the system, through the CLI (for example, a serial port or Telnet) of the switch 210, the IMM 250 and the switch 210 may access with each other, so as to obtain a port MAC address table (that is, a PORT_MAC table) of the switch 210, and the port MAC address table has a port field and a MAC address field. In addition, the IMM 250 may also access the switch 280 through the CLI of the switch 280, so as to obtain a port MAC address table of the switch 280. For example, the IMM 250 may know, from the port MAC address table of the switch 210, the MAC address of the device connected to the number 1 network port of the switch 210, and know, from the port MAC address table of the switch 280, the MAC address of the device connected to the number 10 network port of the switch 280. The IMM 250 parses communication packets according to the MAC addresses in the port MAC address table of the switch 210, so as to obtain IP addresses of the servers. The IMM 250 may also parse communication packets according to the MAC addresses in the port MAC address table of the switch 280, so as to obtain IP addresses of the power supply unit 230 or the fan units 240. ", ¶37]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Jubran/Chou/Case/Zheng with topology information mapping the  switch port number to 
	

Applicant Remarks
Applicant’s arguments with respect to claims 1-20  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2456